Exhibit 10.2

October 24, 2008

China Holdings Acquisition Corp.

33 Riverside Avenue, 5th Floor

Westport, CT 06880 U.S.A.

Attention: The Board of Directors

 

  Re: Exchange of Founder Shares

Gentlemen:

RECITALS

WHEREAS, China Holdings Acquisition Corp., including any assigns or
successors-in-interest (the “Company”), World Sharehold Limited (the “Selling
Shareholder”) and Messrs. Wang Wei Yao and Shao Jian Jun, the parties to the
Deed of Undertaking, dated as of July 20, 2008 (the “Deed”), desire that the
shareholders of the Company vote to approve the transactions contemplated by the
Deed;

WHEREAS, in furtherance thereof, the parties to the Deed have agreed to amend
the Deed to (A) modify the triggers for the issuance to the Selling Shareholder
of up to 15,765,000 additional new shares by replacing the financial performance
targets (based on the performance of Bright World Precision Machinery Limited
(“Bright World”) and its subsidiaries for fiscal year 2008) with stock price
targets, (B) include an undertaking by Sellers (hereinafter defined) that they
will take, and cause their representatives to take, all reasonable and lawfully
permissible steps to encourage and/or to cause Newco (hereinafter defined) to
lawfully declare and pay a cash dividend of USD$0.50 (the “Newco Cash Dividend”)
per issued share, par value $0.001 per share, of Newco (the “Newco Shares”) to
the holders thereof, immediately after the Closing (hereinafter defined) and
(C) include a waiver by Sellers of their right to receive the Newco Cash
Dividend in respect of any Newco Shares held by them; and

WHEREAS, in furtherance thereof, the Company approached the persons whose names
are set forth in Exhibit A attached hereto (collectively, the “Founders”), and
asked that they agree, subject to the consummation of the Merger, and in
connection therewith, to exchange the shares of Common Stock (hereinafter
defined) set forth next to their names on Exhibit A for warrants to purchase
Newco Shares, exercisable upon satisfaction of a stock price target.

 

1



--------------------------------------------------------------------------------

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and undertakings and subject to the conditions
herein contained and intending to be legally bound hereby, the Company, on the
one hand, and the Founders, on the other hand, hereby agree as follows:

 

1. Definitions; References

 

  1.1 “Closing” means the close of the Offer.

 

  1.2 “Closing Date” means the day on which the Closing occurs.

 

  1.3 “Common Stock” means the common stock of the Company.

 

  1.4 “Newco” means a newly-formed, wholly-owned subsidiary of the Company to be
incorporated under the laws of the British Virgin Islands.

 

  1.5 “Newco Share Earnout Target” means the closing sale price for the regular
Trading Day (without considering after hours or other trading outside regular
trading session hours) of the Newco Shares on the applicable Trading Market (or,
if no closing price is reported, the last reported sale price during that
regular Trading Day) for any 20 days within any 30 day trading period beginning
90 days after the Closing Date exceeds $13.50 per share.

 

  1.6 “Obligations” mean a party’s obligations arising as a result of its
agreements, undertakings, representations, warranties, indemnities and consents
set out in the Deed and other transaction documents.

 

  1.7 “Offer” means the voluntary conditional cash offer by the Company to
acquire all the issued shares in Bright World.

 

  1.8 “Sellers” mean the Selling Shareholder, Mr. Wang Wei Yao and Mr. Shao Jian
Jun.

 

  1.9 “Trading Day” means (i) a day on which the Newco Shares are traded on a
Trading Market, or (ii) if the Newco Shares are not listed or admitted for
trading on a Trading Market, a day on which the Newco Shares are traded in the
over-the-counter market or is quoted in the over-the-counter market as reported
by the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding to its function of reporting prices).

 

  1.10 “Trading Market” means the American Stock Exchange (“AMEX”) or, if the
Newco Shares are not listed on AMEX, such other exchange or quotation system on
which the Newco Shares are listed or quoted for trading on the date in question.

 

2. Merger

 

  2.1 Immediately prior to the Closing, and contingent upon the consummation of
the Closing (i.e., the Merger will occur only if the Closing is consummated),
the Company shall merge with and into Newco, with Newco surviving the merger
(the “Merger”). Pursuant to the Merger, Newco will assume all rights and
obligations of the Company under this letter agreement (this “Founders’
Agreement”).

 

2



--------------------------------------------------------------------------------

3. Exchange & Related Transactions

 

  3.1 Exchange of Founder Shares.

 

  (a) Subject to the consummation of the Merger, and in connection therewith,
the shares of Common Stock beneficially owned, directly or indirectly, by each
Founder as set forth next to his or her name on Exhibit A (the “Founder Shares”)
will be converted into warrants to purchase an equal number of Newco Shares (the
“New Founder Warrants”) as indicated on Exhibit A.

 

  (b) Newco shall reimburse the Founders USD$0.01 per Founder Share exchanged,
which amount represents the per Founder Share purchase price paid by Founders.
The aggregate reimbursed amount will be USD$32,000 (the “Reimbursed Amount”) and
shall be deposited by Newco in a bank account established by it solely to hold
the Reimbursed Amount (the “Bank Account”).

 

  3.2 Warrant Agreement. On the Closing Date, Newco and the Founders will enter
into a warrant agreement substantially in the form attached hereto as Exhibit B
(the “Warrant Agreement”). The New Founder Warrants will be subject to the terms
and conditions of the Warrant Agreement, which, among other things, will provide
that:

 

  (a) each New Founder Warrant will entitle the holder thereof to purchase one
Newco Share at USD$0.01 per share (the “Warrant Price”);

 

  (b) the New Founder Warrants will not be exercisable for Newco Shares until
the Newco Share Earnout Target is met;

 

  (c) thereafter, the New Founder Warrants will be exercisable in perpetuity;

 

  (d) upon satisfaction of the Newco Share Earnout Target,

 

  (i) Newco shall immediately apply the Reimbursed Amount in respect of the
aggregate Warrant Price due for the New Founder Warrants; and

 

  (ii) if any interest accrues during the period commencing on the day Newco
deposits the Reimbursed Amount in the Bank Account and ending on the day the
Newco Share Earnout Target is met, such interest shall be retained by Newco; and

 

  (e)

as soon as practicable after payment of the aggregate Warrant Price due for the
New Founder Warrants, Newco shall issue to each Founder a certificate or
certificates representing the number of Newco Shares to which such Founder is
entitled as set forth in the column titled “Number of New Founder Warrants
(Newco Shares Issuable Thereunder)” of

 

3



--------------------------------------------------------------------------------

 

Exhibit A, subject to adjustment in accordance with the terms of the Warrant
Agreement and such Founder’s Warrant Certificate (hereinafter defined).

 

  3.3 Warrant Certificate. On the Closing Date, each Founder shall receive a
warrant certificate substantially in the form attached hereto as Exhibit C (the
“Warrant Certificate”) evidencing the New Founder Warrants to which such Founder
is entitled as set forth next to his or her name in Exhibit A.

 

  3.4 Amendment to Registration Rights Agreement. On the Closing Date, Newco and
the Founders will enter into an amendment and restatement of the Registration
Rights Agreement, dated as of November 15, 2007, among the Company and the
Founders, substantially in the form attached hereto as Exhibit D.

 

4. Miscellaneous

 

  4.1 Notices. All notices, other communications or documents provided for or
permitted to be given hereunder, shall be made in writing and shall be given
either personally by hand-delivery, by facsimile transmission, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery:

 

  (a) if to the Company or Newco to:

China Holdings Acquisition Corp.

33 Riverside Avenue, 5th Floor

Westport, CT 06880

Attention: Paul K. Kelly, Chief Executive Officer

Fax: (203) 226-8022

with a copy to:

Akin Gump Strauss Hauer & Feld, LLP

590 Madison Avenue

New York, NY 10022-2524

Attention: Bruce S. Mendelsohn, Esq.

Fax: (212) 872-1002

 

  (b) if to a Founder, to the address set forth below such Founder’s name on the
signature page hereto.

 

  4.2 Termination. If the Selling Shareholder’s Obligations under the Deed lapse
in accordance with Section 6.2 thereof, the Company’s and the Founders’
obligations under this Founders’ Agreement shall immediately terminate.

 

4



--------------------------------------------------------------------------------

  4.3 Successors and Assigns.

 

  (a) The Founders shall not transfer or assign their rights and obligations
under this Founders’ Agreement prior to the Closing Date. Thereafter, the
Founders may transfer or assign their rights and obligations under the documents
attached as Exhibits B, C and D hereto in accordance with the terms and
conditions for assignment set forth in such Exhibits.

 

  (b) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

  4.4 Governing Law; Service of Process; Consent to Jurisdiction.

 

  (a) THIS FOUNDERS’ AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED WITHIN THAT STATE.

 

  (b) To the fullest extent permitted by applicable law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Founders’ Agreement or
the transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York and in any New York State
court located in the Borough of Manhattan and not in any other State or Federal
court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
the State of New York for purposes of all legal proceedings arising out of, or
in connection with, this Founders’ Agreement or the transactions contemplated
hereby and (iii) irrevocably waives any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

  4.5 Headings. The section and paragraph headings contained in this Founders’
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Founders’ Agreement.

 

  4.6 Severability. Whenever possible, each provision or portion of any
provision of this Founders’ Agreement will be interpreted in such manner as to
be effective and valid under applicable law but if any provision or portion of
any provision of this Founders’ Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Founders’ Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.

 

5



--------------------------------------------------------------------------------

  4.7 Amendment. This Founders’ Agreement (and the Exhibits hereto) may not be
amended or modified and waivers and consents to departures from the provisions
hereof (or thereof) may not be given, except by an instrument or instruments in
writing making specific reference to this Founders’ Agreement (and, if
applicable, the respective Exhibits hereto) and signed by the Company, the
Founders and the Selling Shareholder. Any attempted amendment, modification,
waiver or consent to departure made other than as provided in the first sentence
of this Section 4.7 shall be null and void.

 

  4.8 Counterparts. This Founders’ Agreement may be executed in any number of
separate counterparts and by the parties hereto in separate counterparts each of
which when so executed shall be deemed to be an original and all of which
together shall constitute one and the same agreement.

(Signature Pages Follow)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Founders’ Agreement to be
executed on the day and year first above written.

 

/s/ Paul K. Kelly

Paul K. Kelly Address:

 

 

/s/ James D. Dunning, Jr.

James D. Dunning, Jr. Address:

 

 

/s/ Alan G. Hassenfeld

Alan G. Hassenfeld Address:

 

 

/s/ Gregory E. Smith

Gregory E. Smith Address:

 

 



--------------------------------------------------------------------------------

/s/ Cheng Yan Davis

Cheng Yan Davis Address:

 

 

/s/ Xiao Feng

Xiao Feng Address:

 

 

/s/ Soopakij (Chris) Chearavanont

Soopakij (Chris) Chearavanont Address:

 

 

/s/ Ruey Bin Kao

Ruey Bin Kao Address:

 

 

Signature Page to Founders’ Agreement



--------------------------------------------------------------------------------

Agreed and Accepted By: China Holdings Acquisition Corp.

/s/ Paul K. Kelly

Paul K. Kelly

Chairman and Chief Executive Officer

 

Agreed and Acknowledged By: World Sharehold Limited

/s/ Wang Wei Yao

Director

/s/ Shao Jian Jun

Director/Secretary

Signature Page to Founders’ Agreement



--------------------------------------------------------------------------------

Exhibit A

Beneficial Ownership Table

 

Name

  

Title

  

Number of Shares of

Common Stock

  

Number of New Founder Warrants
(Newco Shares Issuable
Thereunder)

Paul K. Kelly

   Chairman of the Board, Chief Executive Officer, Secretary and Treasurer   
1,096,255    1,096,255

James D. Dunning, Jr.

   President and Director    1,096,255    1,096,255

Alan G. Hassenfeld

   Director    575,760    575,760

Gregory E. Smith

   Director    143,910    143,910

Cheng Yan Davis

   Director    115,200    115,200

Xiao Feng

   Director    57,540    57,540

Soopakij (Chris) Chearavanont

   Member of the Advisory Board    57,540    57,540

Ruey Bin Kao

   Member of the Advisory Board    57,540    57,540



--------------------------------------------------------------------------------

Exhibit B

Warrant Agreement



--------------------------------------------------------------------------------

WARRANT AGREEMENT

THIS WARRANT AGREEMENT made as of [                    ], 2008, is between [BVI
Newco], a company incorporated under the laws of the British Virgin Islands,
with offices at 33 Riverside Avenue, 5th Floor Westport, CT 06880 (the
“Company”), and the persons listed on Exhibit A hereto (collectively, the
“Founders”).

WHEREAS, on the date hereof, China Holdings Acquisition Corp., a Delaware
corporation (“CHAC”) merged with and into the Company, with the Company
surviving the merger (the “Merger”);

WHEREAS, pursuant to an agreement between the Founders and the Company, the
Founders agreed that, in connection with the Merger, the 3,200,000 shares of
CHAC’s common stock collectively held by the Founders, would be converted into
warrants (the “Warrants”) to purchase 3,200,000 shares, par value $0.001 per
share (the “Common Stock”), of Newco;

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights and immunities of the Company and the
Founders; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company, as provided herein,
the legally valid and binding obligations of the Company, and to authorize the
execution and delivery of this Warrant Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Warrants.

1.1 Form of Warrant. Each Warrant shall be (a) issued in registered form only,
(b) in substantially the form of Exhibit B hereto, respectively, the provisions
of which are incorporated herein, (c) signed by, or bear the facsimile signature
of, the Chairman of the Board or, the Chief Executive Officer or the President,
and the Treasurer, Secretary or Assistant Secretary of the Company, and
(d) shall bear a facsimile of the Company’s seal. In the event the person whose
facsimile signature has been placed upon any Warrant shall have ceased to serve
in the capacity in which such person signed the Warrant before such Warrant is
issued, it may be issued with the same effect as if he or she had not ceased to
be such at the date of issuance.

1.2 Effect of Countersignature. Unless and until countersigned by the Company
pursuant to this Agreement, a Warrant shall be invalid and of no effect and may
not be exercised by the Holder thereof. Warrant certificates shall be dated the
date of countersignature by the Company.

 

1



--------------------------------------------------------------------------------

1.3 Registration.

1.3.1 Warrant Register. The Company shall maintain books (“Warrant Register”),
for the registration of the original issuance and transfers of the Warrants.
Upon the initial issuance of the Warrants, the Company shall issue and register
in the name of each Founder a Warrant to purchase the number of shares set forth
next to each such Founder’s name on Exhibit A.

1.3.2 Holder. Prior to due presentment for registration of transfer of any
Warrant, the Company may deem and treat the Founder in whose name such Warrant
shall be registered upon the Warrant Register (“Holder”), as the absolute owner
of such Warrant and of each Warrant represented thereby (notwithstanding any
notation of ownership or other writing on the warrant certificate made by anyone
other than the Company), for the purpose of any exercise thereof, and for all
other purposes, and the Company shall not be affected by any notice to the
contrary.

2. Terms and Exercise of Warrants.

2.1 Warrant Price. Each Warrant shall entitle the Holder thereof, subject to the
provisions of such Warrant and of this Warrant Agreement, to purchase from the
Company the number of shares of Common Stock stated therein, at the price of
$0.01 per whole share, subject to the adjustments provided in Section 3 hereof
and in the last sentence of this Section 2.1. The term “Warrant Price” as used
in this Warrant Agreement refers to the price per share at which a share may be
purchased at the time a Warrant is exercised.

2.2 Condition to Exercisability. Notwithstanding anything herein to the
contrary, the Warrants shall not be exercisable for shares unless and until the
closing sale price for the regular Trading Day (without considering after hours
or other trading outside regular trading session hours) of the Common Stock on
the applicable Trading Market (or, if no closing price is reported, the last
reported sale price during the regular Trading Day) for any 20 days within any
30 day trading period beginning 90 days after the Closing Date exceeds $13.50
per share (the “Common Stock Earnout Target”). For the purposes of this
Section 2.2, “Trading Day” shall mean (i) a day on which the Common Stock is
traded on a Trading Market, or (ii) if the Common Stock is not listed or
admitted for trading on a Trading Market, a day on which the Common Stock is
traded in the over-the-counter market or is quoted in the over-the-counter
market as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its function of reporting prices); and
“Trading Market” shall mean the American Stock Exchange (“AMEX”) or, if the
Common Stock is not listed on AMEX, such other exchange or quotation system on
which the Common Stock is listed or quoted for trading on the date in question.

2.3 Duration of Warrants. A Warrant may be exercised only during the period
commencing on the day on which the Common Stock Earnout Target is satisfied (the
“Common Stock Earnout Target Date”) and, thereafter, in perpetuity.

 

2



--------------------------------------------------------------------------------

2.4 Exercise of Warrants.

2.4.1 Payment. Immediately after the satisfaction of the Common Stock Earnout
Target, the Company shall cause funds in the amount of USD$32,000, in the
aggregate, which are held for the benefit of the Founders in a bank account
established by the Company solely to hold such amount, to be applied in respect
of the aggregate Warrant Price due for the Warrants and the Holder shall
exercise the Warrants by sending them to the Company offices described in the
preamble hereto, with the subscription form, as set forth in the Warrant, duly
executed. Holder shall pay any and all applicable taxes due in connection with
the exercise of the Warrant, the exchange of the Warrant for the Common Stock,
and the issuance of the Common Stock.

2.4.2 Issuance of Certificates. As soon as practicable after the application by
the Company of the funds in payment of the Warrant Price, the Company shall
issue to the Holder of such Warrant a certificate or certificates representing
the number of full shares of Common Stock to which he, she or it is entitled,
registered in such name or names as may be directed by him, her or it. In no
event will the Company be obligated to pay such Holder any cash consideration
upon exercise (unless pursuant to Section 3.5) or otherwise “net cash settle”
the Warrant.

2.4.3 Valid Issuance. All shares of Common Stock issued upon the proper exercise
or surrender of a Warrant in conformity with this Agreement shall be validly
issued, fully paid and nonassessable.

2.4.4 Date of Issuance. Each person or entity in whose name any such certificate
for shares of Common Stock is issued shall, for all purposes, be deemed to have
become the holder of record of such shares on the date on which the Warrant was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate, except that, if the date of such surrender and
payment is a date when the share register of the Company is closed, such person
shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the share register is open.

3. Adjustments.

3.1 Dividends - Split-Ups. If, after the date hereof, and subject to the
provisions of Section 3.7 below, the number of outstanding shares of Common
Stock is increased by a dividend payable in shares of Common Stock, or by a
division or split-up of shares of Common Stock, or other similar event, then, on
the effective date of such dividend, division or split-up or similar event, the
number of shares of Common Stock issuable on exercise of each Warrant shall be
increased in proportion to such increase in outstanding shares of Common Stock.

3.2 Aggregation of Shares. If, after the date hereof, and subject to the
provisions of Section 3.6, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination, reverse stock split or
reclassification of shares of Common Stock or other similar event, then, on the
effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of shares of Common Stock issuable
on exercise of each Warrant shall be decreased in proportion to such decrease in
outstanding shares of Common Stock.

 

3



--------------------------------------------------------------------------------

3.3 Adjustments in Exercise Price. Whenever the number of shares of Common Stock
purchasable upon the exercise of the Warrants is adjusted, as provided in
Sections 3.1 and 3.2 above, the Warrant Price shall be adjusted (to the nearest
cent) by multiplying such Warrant Price, immediately prior to such adjustment,
by a fraction, (a) the numerator of which shall be the number of shares of
Common Stock purchasable upon the exercise of the Warrants immediately prior to
such adjustment, and (b) the denominator of which shall be the number of shares
of Common Stock so purchasable immediately thereafter.

3.4 Extraordinary Dividends. If the Company, at any time during the Exercise
Period, shall pay a dividend in cash, securities or other assets to the holders
of Common Stock (or other shares of the Company into which the Warrants are
convertible), other than (y) as described in Sections 3.1, 3.2 or 3.5, or
(z) regular quarterly or other periodic dividends, (any such non-excluded event
being referred to herein as an “Extraordinary Dividend”), then upon exercise by
Holder of its Warrants, such Holder shall be entitled to receive an amount in
cash equal to the number of shares of Common Stock received upon exercise of the
Warrants held by such Holder multiplied by the per share consideration paid in
respect of each share of Common Stock in the Extraordinary Dividend.

3.5 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
(other than a change covered by Sections 3.1 or 3.2 hereof or one that solely
affects the par value of such shares of Common Stock), or, in the case of any
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), or, in the case of any sale or
conveyance to another corporation or entity of the assets or other property of
the Company as an entirety or substantially as an entirety, in connection with
which the Company is dissolved, the Holders shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in the Warrants and in lieu of the shares of Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented thereby, the kind and amount of shares or other securities or
property (including cash) receivable upon such reclassification, reorganization,
merger or consolidation, or upon a dissolution following any such sale or
transfer, that the Holder would have received if such Holder had exercised his,
her or its Warrant(s) immediately prior to such event; and if any
reclassification also results in a change in shares of Common Stock covered by
Sections 3.1 or 3.2, then such adjustment shall be made pursuant to Sections
3.1, 3.2, and this Section 3.5. The provisions of this Section 3 shall similarly
apply to successive reclassifications, reorganizations, mergers or
consolidations, sales or other transfers.

3.6 Notices of Changes in Warrant. Upon every adjustment of the Warrant Price or
the number of shares issuable upon exercise of a Warrant, the Company shall give
written notice thereof to each Holder, at the last address set forth for such
Holder in the Warrant Register, which notice shall state the Warrant Price
resulting from such adjustment and the increase or decrease, if any, in the
number of shares purchasable at such price upon the exercise of a Warrant,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based, and the record date or the effective date of
the event. Failure to give such notice, or any defect therein, shall not affect
the legality or validity of such event.

 

4



--------------------------------------------------------------------------------

3.7 No Fractional Shares. Notwithstanding any provision contained in this
Warrant Agreement to the contrary, the Company shall not issue fractional shares
upon exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 3, any Holder would be entitled, upon the exercise of such Warrant, to
receive a fractional interest in a share, the Company shall, upon such exercise,
round up to the nearest whole number the number of the shares of Common Stock to
be issued to the Holder.

3.8 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 3, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Agreement. However, the Company
may, at any time, in its sole discretion, make any change in the form of Warrant
that the Company may deem appropriate and that does not affect the substance
thereof, and any Warrant thereafter issued or countersigned, whether in exchange
or substitution for an outstanding Warrant or otherwise, may be in the form as
so changed.

3.9 Notice of Certain Transactions. In the event that the Company shall propose
to (a) offer the holders of its Common Stock rights to subscribe for or to
purchase any securities convertible into shares of Common Stock or shares of any
class or any other securities, rights or options, (b) issue any rights, options
or warrants entitling the holders of Common Stock to subscribe for shares of
Common Stock or (c) make a tender offer, redemption offer or exchange offer with
respect to the Common Stock, the Company shall send to the Holders a notice of
such proposed action or offer. Such notice shall be mailed to the Holders at
their addresses as they appear in the Warrant Register, which shall specify the
record date for the purposes of such dividend, distribution or rights, or the
date such issuance or event is to take place and the date of participation
therein by the holders of Common Stock, if any such date is to be fixed, and
shall briefly indicate the effect of such action on the Common Stock and on the
number and kind of any other shares and on other property, if any, and the
number of shares of Common Stock and other property, if any, issuable upon
exercise of each Warrant and the Warrant Price after giving effect to any
adjustment pursuant to this Section 3 which would be required as a result of
such action. Such notice shall be given as promptly as practicable after the
Board has determined to take any such action and (x) in the case of any action
covered by clause (a) or (b) above at least 10 days prior to the record date for
determining the holders of the Common Stock for purposes of such action or
(y) in the case of any other such action at least 20 days prior to the date of
the taking of such proposed action or the date of participation therein by the
holders of Common Stock, whichever shall be the earlier.

3.10 Other Events. If any event occurs as to which the foregoing provisions of
this Section 3 are not strictly applicable or, if strictly applicable, would
not, in the good faith judgment of the Board, fairly and adequately protect the
purchase rights of the Holders in accordance with the essential intent and
principles of such provisions, then the Board shall make such adjustments in the
application of such provisions, in accordance with such essential intent and
principles, as shall be reasonably necessary, in the good faith opinion of the
Board, to protect such purchase rights as aforesaid.

 

5



--------------------------------------------------------------------------------

4. Transfer.

4.1 Transfer.

(a) For a period of time commencing from the date hereof and ending on a date
that is six months following the consummation of the Merger (the “Lock-Up
Period”), the Holders shall not (i) sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase or otherwise dispose of
or agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder, with respect to
any Warrants, the Common Stock issuable upon exercise of the Warrants or any
securities convertible into or exercisable or exchangeable for the Warrants or
other rights to purchase Common Stock or any such securities (the “Offering
Securities”), (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Offering Securities, whether any such transaction is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, or
(iii) publicly announce any intention to effect any transaction specified in
clause (i) or (ii).

(b) Notwithstanding the foregoing, the Company shall register for transfer any
Warrants to be transferred by Holder (i) to relatives and trusts for estate
planning purposes, (ii) pursuant to the laws of descent and distribution upon
death, (iii) pursuant to a qualified domestic relations order, and (iv) to
officers, directors and employees of the Company and persons affiliated with the
Founders; provided, however, that the permissive transfers set forth above may
be implemented only upon the respective transferee’s written agreement with the
Company to be bound by the terms and conditions of such transfer restrictions.

(c) Further, after the applicable Lock-Up Period has elapsed, the Warrants shall
be freely transferable by the Holder thereof; provided that the transfer of
Warrants or Common Stock issued upon exercise of such Warrants is subject to,
and must be made in compliance with, any restrictions on transfer imposed by
federal or state securities law.

4.2 Legend. Each certificate representing a Warrant or the Common Stock issuable
upon exercise of such Warrant shall be stamped or otherwise imprinted with a
legend in the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED,
PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL SUCH SECURITIES ARE REGISTERED UNDER
SUCH ACT, OR PURSUANT TO A VALID EXEMPTION FROM REGISTRATION THEREFROM. THE
TRANSFERABILITY OF THIS SECURITY IS ALSO SUBJECT TO RESTRICTIONS CONTAINED IN
THE WARRANT AGREEMENT, DATED AS OF OCTOBER     , 2008, BETWEEN THE COMPANY AND
THE PERSONS SET FORTH ON EXHIBIT A THERETO, WHICH WARRANT AGREEMENT THE COMPANY
WILL FURNISH TO THE HOLDER HEREOF UPON REQUEST.”

 

6



--------------------------------------------------------------------------------

4.3 Registration of Transfer. The Company shall register the transfer, from time
to time, of any outstanding Warrant into the Warrant Register, upon surrender of
such Warrant for transfer, properly endorsed with signatures properly guaranteed
and accompanied by appropriate instructions for transfer. Upon any such
transfer, a new Warrant representing an equal aggregate number of Warrants shall
be issued and the old Warrant shall be cancelled by the Company.

4.4 Procedure for Surrender of Warrants. Warrants may be surrendered to the
Company, together with a written request for transfer, and, thereupon, the
Company shall issue in exchange therefor one or more new Warrants as requested
by the Holder of the Warrants so surrendered, representing an equal aggregate
number of Warrants; provided, however, that, in the event a Warrant surrendered
for transfer bears a restrictive legend, the Company shall not cancel such
Warrant and shall issue new Warrants in exchange therefor until the Company has
received an opinion of counsel for the Company stating that such transfer may be
made and indicating whether the new Warrants must also bear a restrictive
legend.

4.5 Fractional Warrants. The Company shall not be required to effect any
registration of transfer which will result in the issuance of a warrant
certificate for a fraction of a warrant.

4.6 Service Charges. No service charge shall be made for any registration of
transfer of Warrants.

5. Other Provisions Relating to Rights of Holders of Warrants.

5.1 No Rights as Shareholder. A Warrant does not entitle the Holder to any of
the rights of a shareholder of the Company, including, without limitation, the
right to receive dividends, or other distributions, exercise any preemptive
rights to vote or to consent or to receive notice as shareholders in respect of
the meetings of shareholders or the election of directors of the Company or any
other matter.

5.2 Lost, Stolen Mutilated or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as they may in its discretion impose (which terms shall, in the
case of a mutilated Warrant, include the surrender thereof), issue a new Warrant
of like denomination, tenor and date as the Warrant so lost, stolen, mutilated
or destroyed. Any such new Warrant shall constitute a substitute contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall be at any time enforceable by anyone.

5.3 Reservation of Common Stock. The Company shall at all times reserve and keep
available a number of its authorized but unissued shares of Common Stock that
will be sufficient to permit the exercise in full of all outstanding Warrants
issued pursuant to this Warrant Agreement.

 

7



--------------------------------------------------------------------------------

5.4 Limitation on Monetary Damages. In no event shall any Holder be entitled to
receive monetary damages for failure to settle any Warrant exercise if the
Common Stock issuable upon exercise of the Warrants has not been registered with
the Securities and Exchange Commission pursuant to an effective registration
statement or if a current prospectus is not available for delivery by the
Company.

6. Miscellaneous Provisions.

6.1 Payment of Taxes. The Company will, from time to time, promptly pay all
taxes and charges that may be imposed upon the Company in respect of the
issuance or delivery of shares of Common Stock upon the exercise of Warrants,
but the Company shall not be obligated to pay any transfer taxes in respect of
the Warrants or such shares.

6.2 Successors. All the covenants and provisions of this Warrant Agreement by or
for the benefit of the Company shall bind and inure to the benefit of its
respective successors and assigns.

6.3 Notices. Any notice, statement or demand authorized by this Warrant
Agreement shall be delivered by hand or sent by registered or certified mail or
overnight courier service, addressed as follows (or to such other address as any
party may specify in a written notice delivered in accordance herewith):

China Holdings Acquisition Corp.

33 Riverside Avenue, 5th Floor

Westport, CT 06880

Attn: Paul K. Kelly, Chief Executive Officer

with a copy to:

Akin Gump Strauss Hauer & Feld, LLP

590 Madison Avenue

New York, NY 10022-2524

Attention: Bruce S. Mendelsohn, Esq.

Fax: (212) 872-1002

If to a Founder, to the address set forth below such Founder’s name on the
signature page hereto.

Any notice, sent pursuant to this Warrant Agreement shall be effective, if
delivered by hand, upon receipt thereof by the party to whom it is addressed, if
sent by overnight courier, on the next business day of the delivery to the
courier, and if sent by registered or certified mail on the third day after
registration or certification thereof.

6.4 Applicable Law. The validity, interpretation, and performance of this
Warrant Agreement and of the Warrants shall be governed in all respects by the
laws of the State of New York, without giving effect to conflict of laws. The
Company hereby agrees that any action, proceeding or claim against it arising
out of or relating in any way to this Warrant Agreement shall be brought and
enforced in the courts of the State of New York or the United

 

8



--------------------------------------------------------------------------------

States District Court for the Southern District of New York, and irrevocably
submits to such jurisdiction, which jurisdiction shall be exclusive. The Company
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum. Any such process or summons to be served upon
the Company may be served by transmitting a copy thereof by registered or
certified mail, return receipt requested, postage prepaid, addressed to it at
the address set forth in Section 6.3 hereof. Such mailing shall be
deemed-personal service and shall be legal and binding upon the Company in any
action, proceeding or claim.

6.5 Persons Having Rights under this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the Company and the Holders any right, remedy,
or claim under or by reason of this Warrant Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto and their successors and
assigns.

6.6 Counterparts - Facsimile Signatures. This Warrant Agreement may be executed
in any number of counterparts, and each of such counterparts shall, for all
purposes, be deemed to be an original, and all such counterparts shall together
constitute one and the same instrument. Facsimile signatures shall constitute
original signatures for all purposes of this Warrant Agreement.

6.7 Effect of Headings. The section headings herein are for convenience only and
are not part of this Warrant Agreement and shall not affect the interpretation
thereof.

6.8 Amendments.

6.8.1 This Agreement and any Warrant certificate may be amended by the parties
hereto by executing a supplemental warrant agreement (a “Supplemental
Agreement”).

6.8.2 The Company may amend this Warrant Agreement and the Warrants by executing
a Supplemental Agreement with the consent of the Holders of not fewer than a
majority of the Warrants affected by such amendment, for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the Holders under
this Warrant Agreement; provided, however, that, without the consent of each of
the Holders affected thereby, no such amendment may be made that (i) changes the
Warrants so as to reduce the number of shares purchasable upon exercise of the
Warrants or so as to increase the Exercise Price (other than as provided by
Section 3), (ii) otherwise adversely affects the exercise rights of the Holders
in any material respect, or (iii) reduces the number of Warrants the Holders of
which must consent for amendment of this agreement or the Warrants.

6.9 Severability. This Warrant Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Warrant Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Warrant Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Warrant Agreement to be
executed on the day and year first above written.

 

[BVI NEWCO]

 

Name: Title: Agreed and Accepted By

 

Paul K. Kelly

 

James D. Dunning, Jr.

 

Alan G. Hassenfeld

 

Gregory E. Smith

 

Cheng Yan Davis

 

Xiao Feng

 

Soopakij (Chris) Chearavanont

 

Ruey Bin Kao



--------------------------------------------------------------------------------

EXHIBIT A

Beneficial Ownership Table

 

Name

 

Title

 

Shares of Common Stock

Paul K. Kelly   Chairman of the Board, Chief Executive Officer, Secretary and
Treasurer   1,096,255 James D. Dunning, Jr.   President and Director   1,096,255
Alan G. Hassenfeld   Director   575,760 Gregory E. Smith   Director   143,910
Cheng Yan Davis   Director   115,200 Xiao Feng   Director   57,540 Soopakij
(Chris) Chearavanont   Member of the Advisory Board   57,540 Ruey Bin Kao  
Member of the Advisory Board   57,540

 

11



--------------------------------------------------------------------------------

Exhibit C

Warrant Certificate



--------------------------------------------------------------------------------

SPECIMEN WARRANT CERTIFICATE

 

NUMBER   WARRANTS                     -  

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL SUCH
SECURITIES ARE REGISTERED UNDER SUCH ACT, OR PURSUANT TO A VALID EXEMPTION FROM
REGISTRATION THEREFROM. THE TRANSFERABILITY OF THIS SECURITY IS ALSO SUBJECT TO
RESTRICTIONS CONTAINED IN THE WARRANT AGREEMENT, DATED OCTOBER __, 2008, BETWEEN
THE COMPANY AND THE PERSONS SET FORTH ON EXHIBIT A THERETO, WHICH WARRANT
AGREEMENT THE COMPANY WILL FURNISH TO THE HOLDER HEREOF UPON REQUEST.

[BVI NEWCO]

CUSIP

WARRANT

THIS CERTIFIES THAT, for value received

is the registered holder (the “Holder”) of a Warrant or Warrants (the “Warrant”)
to purchase one fully paid and non-assessable share, par value $.001 per share
(“Shares”), of [Insert Name of BVI Newco], a company incorporated under the laws
of the British Virgin Islands (the “Company”), for each Warrant evidenced by
this Warrant Certificate. The Warrant entitles the Holder thereof to purchase
from the Company commencing on the day on which the Common Stock Earnout Target
(as such term is defined in the Warrant Agreement) is satisfied, such number of
Shares of the Company at the price of $0.01 per share, upon surrender of this
Warrant Certificate and payment of the Warrant Price at the office of the
Company, but only subject to the conditions set forth herein and in the Warrant
Agreement between the Company and the persons set forth on Exhibit A thereto. In
no event will the Company be required to net cash settle the warrant exercise.
The Warrant Agreement provides that upon the occurrence of certain events, the
number of Warrant Shares purchasable hereunder, set forth on the face hereof,
may, subject to certain conditions, be adjusted.

No fraction of a Share will be issued upon any exercise of a Warrant. If, upon
exercise of a Warrant, a Holder would be entitled to receive a fractional
interest in a Share, the Company will, upon exercise, round up to the nearest
whole number the number of shares to be issued to the Holder.

Upon due presentment for registration of transfer of the Warrant Certificate at
the office of the Company, a new Warrant Certificate or Warrant Certificates of
like tenor and evidencing in the aggregate a like number of Warrants shall be
issued to the transferee in exchange for this Warrant Certificate, subject to
the limitations provided in the Warrant Agreement, without charge except for any
applicable tax or other governmental charge.

The Company may deem and treat the Holder as the absolute owner of this Warrant
Certificate (notwithstanding any notation of ownership or other writing hereon
made by anyone), for the purpose of any exercise hereof, of any distribution to
the Holder, and for all other purposes, and the Company shall not be affected by
any notice to the contrary.

This Warrant does not entitle the Holder to any of the rights of a shareholder
of the Company.

 

By  

 

   

 

  Secretary     Chief Executive Officer



--------------------------------------------------------------------------------

SUBSCRIPTION FORM

To Be Executed by the Holder in Order to Exercise Warrants

The undersigned Holder irrevocably elects to exercise                   Warrants
represented by this Warrant Certificate, and to purchase the shares, par value
$0.001 per share, issuable upon the exercise of such Warrants, and requests that
Certificates for such shares shall be issued in the name of

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

 

and be delivered to  

 

  (PLEASE PRINT OR TYPE NAME AND ADDRESS)

 

 

 

Dated:  

 

   

 

      (SIGNATURE)      

 

      (ADDRESS)      

 

     

 

      (TAX IDENTIFICATION NUMBER)

ASSIGNMENT

To Be Executed by the Holder in Order to Assign Warrants

 

For Value Received  

 

  , hereby sell, assign, and transfer unto

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

 

and be delivered to  

 

  (PLEASE PRINT OR TYPE NAME AND ADDRESS)

 

 

 
of the Warrants represented by this Warrant Certificate, and hereby irrevocably constitute and appoint
 

 

Attorney to transfer this Warrant Certificate on the books of the Company, with
full power of substitution in the premises.

 

Dated:  

 

   

 

      (SIGNATURE)

THE SIGNATURE TO THE ASSIGNMENT OF THE SUBSCRIPTION FORM MUST CORRESPOND TO THE
NAME WRITTEN UPON THE FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR,
WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE
GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS
AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE
GUARANTEE MEDALLION PROGRAM, PURSUANT TO SEC RULE 17Ad-15.)



--------------------------------------------------------------------------------

Exhibit D

Amendment to Registration Rights Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

dated as of                          , 200  

among

[BVI NEWCO],

(AS SUCCESSOR TO CHINA HOLDINGS ACQUISITION CORP.)

and

THE PERSONS NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1 DEFINITIONS

Section 1.01.

   Defined Terms    2

Section 1.02.

   General Interpretive Principles    4 ARTICLE 2 REGISTRATION RIGHTS

Section 2.01.

   Registrations on Form S-3    5

Section 2.02.

   Demand Registrations    6

Section 2.03.

   Incidental Registrations (“Piggy-Back” Registrations)    9

Section 2.04.

   Registration Procedures    11

Section 2.05.

   Underwritten Offerings    15

Section 2.06.

   No Inconsistent Agreements; Additional Rights    16

Section 2.07.

   Obligation to Suspend Distribution    16

Section 2.08.

   Registration Expenses    16

Section 2.09.

   Indemnification    17

Section 2.10.

   Rule 144    19 ARTICLE 3 MISCELLANEOUS

Section 3.01.

   Term    20

Section 3.02.

   Notices    20

Section 3.03.

   Successors, Assigns and Transferees    21

Section 3.04.

   Governing Law; Service of Process; Consent to Jurisdiction    21

Section 3.05.

   Headings    21

Section 3.06.

   Severability    21

Section 3.07.

   Amendment; Waiver    22

Section 3.08.

   Counterparts    22

Section 3.09.

   Attorney-In-Fact    22



--------------------------------------------------------------------------------

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement’) is
entered into as of the     th day of                     , 200  , by and among
[BVI NEWCO], a company incorporated under the laws of the British Virgin Islands
(the “Company”), and successor to the rights and obligations of CHINA HOLDINGS
ACQUISITION CORP., a Delaware corporation (the “CHAC”), and the Persons listed
on Schedule I hereto (each, a “Founder”).

WHEREAS, on the date hereof, CHAC merged with and into the Company, with the
Company surviving the merger (the “Merger”);

WHEREAS, pursuant to the Merger, the Company assumed all rights and obligations
of CHAC, including CHAC’s rights and obligations under the Registration Rights
Agreement, dated as of November 15, 2008, by and among CHAC and the Founders;

WHEREAS, in connection with the Merger, the Founders exchanged 3,200,000 shares
of the CHAC’s common stock, par value $0.001 per share (the “CHAC Common
Stock”), collectively owned by the Founders for 3,200,000 new founders’ warrants
(the “New Founders’ Warrants”), each to purchase one share of the Company’s
common stock (the “Company Common Stock” and together with the CHAC Common
Stock, the “Common Stock”), exercisable upon satisfaction of a stock price
target;

WHEREAS, after the Merger, the Founders collectively beneficially own 3,200,000
New Founder’s Warrants and 2,750,000 initial founders’ warrants, each to
purchase one share of Common Stock (the “Initial Founders’ Warrants” and
together with the New Founders’ Warrants and the shares of Common Stock issuable
upon exercise of the New Founders’ Warrants and the Initial Founders’ Warrants
and other securities of CHAC or the Company held by the Founders, the “Founders’
Securities”), all of which were acquired by private placement and are currently
held of record by certain of the Founders;

WHEREAS, the Founders may in certain circumstances and subject to certain
transfer and other restrictions transfer (or cause to be transferred) to
Permitted Transferees (as defined below) some or all of the Founders’
Securities;

WHEREAS, the Founders and the Company desire to enter into this Agreement to
provide the Founders with certain rights relating to the registration of the
Founders’ Securities, and to provide for any Permitted Transferees who receive
Founders’ Securities from time to time with the ability to accede to this
agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure, in the good faith judgment of the chief executive officer or
principal financial officer of the Company after consultation with counsel to
the Company, (i) would be required to be made in any Registration Statement or
prospectus in order for the applicable Registration Statement or prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein (in the case of any prospectus and
any preliminary prospectus, in light of the circumstances under which they were
made) not misleading, (ii) would not be required to be made at such time if the
Registration Statement were not being filed and (iii) the Company has a bona
fide business purpose for not publicly making it.

“Agreement” has the meaning set forth in the preamble hereto.

“business day” means any day, except a Saturday, Sunday or legal holiday on
which the banking institutions in the City of New York are authorized or
obligated by law or executive order to close.

“CHAC” has the meaning set forth in the preamble hereto.

“CHAC Common Stock” has the meaning set forth in the recitals.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.

“Company Common Stock” has the meaning set forth in the recitals.

“Demand Registration” has the meaning set forth in Section 2.02(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Founder” has the meaning set forth in the preamble hereto.

“holder” or “holders” means any holder or holders of Registrable Securities who
is a party hereto or who otherwise agrees in writing to be bound by the
provisions of this Agreement pursuant to Section 3.03.

“Incidental Registration” has the meaning set forth in Section 2.03(a).

 

2



--------------------------------------------------------------------------------

“Initial Business Combination” means the acquisition by CHAC, through a merger,
stock exchange, asset acquisition, reorganization or similar business
combination or contractual arrangements, of one or more businesses or assets.
For purposes hereof, the Initial Business Combination occurred on the date
hereof.

“Loss” has the meaning set forth in Section 2.09(a).

“Merger” has the meaning set forth in the recitals.

“NASD” means the National Association of Securities Dealers, Inc.

“New Founders’ Warrants” has the meaning set forth in the recitals.

“Permitted Transferees” means (i) an entity’s beneficiaries upon its
liquidation, (ii) relatives and trusts for estate planning purposes, (iii) a
person who becomes the transferee by virtue of the laws of descent and
distribution upon death, (iv) a person who become the transferee pursuant to a
qualified domestic relations order, (v) officers, directors and employees and
persons affiliated with the Company’s founders or (vi) a person who becomes the
transferee by private sales with respect to up to 33% of the existing
stockholders’ common stock made at or prior to the consummation of a business
combination at prices no greater than the price at which the shares were
originally purchased, in each case where the transferee agrees to the terms of
the escrow agreement.

“Person” shall be construed as broadly as possible and shall include an
individual, corporation, association, partnership (including a limited liability
partnership or a limited liability limited partnership), limited liability
company, estate, trust, joint venture, unincorporated organization or a
government or any department, agency or political subdivision thereof.

“prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.

“Registrable Securities” means the New Founders’ Warrants, the Initial Founders’
Warrants, the shares of Common Stock issuable upon exercise of the New Founders’
Warrants, the shares of Common Stock issuable upon exercise of the Initial
Founders’ Warrants, in each case after their respective Release Dates, and any
other shares of Common Stock or other securities of CHAC or the Company acquired
by a Founder at anytime; provided, however, that any of the foregoing securities
shall cease to be Registrable Securities to the extent that (i) a Registration
Statement with respect to their sale has been declared effective under the
Securities Act and they have been sold, transferred, disposed of or exchanged
pursuant to such Registration Statement, (ii) they have been otherwise
transferred pursuant to Rule 144 under the Securities Act (or any similar rule
or regulation then in force), new certificates for them not bearing a legend
restricting transfer under the Securities Act shall have been delivered by the
Company and they may be publicly resold without volume or method of sale
restrictions without registration under the Securities Act or (iii) they have
ceased to be outstanding. For purposes of this Agreement, the shares of Common
Stock issuable upon exercise of the New Founders’ Warrants, the shares of Common
Stock issuable upon exercise of the Initial Founders’ Warrants

 

3



--------------------------------------------------------------------------------

and any other shares of Common Stock acquired by the Founders shall together
constitute one “class” of Registrable Securities and the New Founders’ Warrants,
Initial Founders’ Warrants and any other securities (other than Common Stock) of
the Company acquired by the Founders shall constitute another class of
Registrable Securities, provided that no Registrable Securities shall be part of
the relevant class until the Release Date for such Registrable Securities. A
“percentage” (or a “majority”) of the Registrable Securities or any class
thereof (or, where applicable, of any other securities) shall be determined
based on the total number of such securities outstanding at the relevant time.

“registration” means a registration of the Company’s securities for sale to the
public under a Registration Statement.

“Registration Statement” means any registration statement (other than a
registration statement on Form S-4 or Form S-8 or their successors or any
registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity) of the Company for a public
offering of the Company’s securities filed with, or to be filed with, the SEC
under the rules and regulations promulgated under the Securities Act, including
the prospectus, amendments and supplements to such registration statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.

“Release Date” means, with respect to the New Founders’ Warrants and the shares
of Common Stock issuable on the exercise of them, the date that is six
(6) months after the consummation of the Initial Business Combination, and with
respect to the Initial Founders’ Warrants and the shares of Common Stock
issuable on exercise of them, the date that is ninety (90) days after
consummation of the Initial Business Combination.

“Released Registrable Securities” shall mean, as of any date, the Registrable
Securities with respect to which the Release Date has occurred.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Underwritten Offering” means a registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

“Unreleased Registrable Securities” shall mean, as of any date, any Registrable
Securities with respect to which the Release Date has not yet occurred.

Section 1.02. General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The name assigned to this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or

 

4



--------------------------------------------------------------------------------

effect hereof. Unless otherwise specified, the terms “hereof,” “herein,”
“hereunder” and similar terms refer to this Agreement as a whole (including the
exhibits, schedules and disclosure statements hereto), and references herein to
Sections refer to Sections of this Agreement.

ARTICLE 2

REGISTRATION RIGHTS

Section 2.01. Registrations on Form S-3.

(a) Filing. The holders of Registrable Securities may at any time and from time
to time on or after the applicable Release Date, request in writing that the
Company register the resale of any or all of such Registrable Securities on Form
S-3 or a successor or other appropriate, similar short-form registration which
may be available at such time (“Form S-3”); provided, however, that the Company
shall not be obligated to effect such a request if the Company has within the
preceding twelve (12) months effected a registration on Form S-3. Upon receipt
of such written request, the Company will promptly give written notice of the
proposed registration to all other holders of Released Registrable Securities
and holders of Registrable Securities that, in the sole discretion of the
Company, are likely to become Released Registrable Securities prior to the
effectiveness of such Registration Statement, and, as soon as practicable
thereafter, effect the registration of all or such portion of such holder’s or
holders’ Released Registrable Securities and Registrable Securities that, in the
sole discretion of the Company, are likely to become Released Registrable
Securities prior to the effectiveness of such Registration Statement as are
specified in such request, together with all or such portion of the Released
Registrable Securities and Registrable Securities that, in the sole discretion
of the Company, are likely to become Released Registrable Securities prior to
the effectiveness of such Registration Statement of any other holder or holders
joining in such request as are specified in a written request given within
fifteen (15) business days after receipt of such written notice from the
Company; provided, however, that the Company shall not be obligated to effect
any such registration pursuant to this Section 2.01: (i) if Form S-3 is not
available for such offering; or (ii) if the holders of the Released Registrable
Securities and holders of Registrable Securities that, in the sole discretion of
the Company, are likely to become Released Registrable Securities prior to the
effectiveness of such Registration Statement, together with the holders of any
other securities of the Company entitled to inclusion in such registration,
propose to sell Released Registrable Securities and Registrable Securities that,
in the sole discretion of the Company, are likely to become Released Registrable
Securities prior to the effectiveness of such Registration Statement at an
aggregate offering price to the public of less than $500,000. Registrations
effected pursuant to this Section 2.01 shall not be counted as Demand
Registrations effected pursuant to Section 2.02.

(b) Suspension of Registration. If the filing, initial effectiveness or
continued use of Form S-3 at any time would require the Company to make an
Adverse Disclosure or would require the inclusion in such Form S-3 of financial
statements that are unavailable to the Company for reasons beyond the Company’s
control, the Company may, upon giving prompt written notice of such action to
the holders, delay the filing or initial effectiveness of, or suspend use of,
the Form S-3 for the shortest period of time determined in good faith by the
Company to be necessary for such purpose. In the event the Company exercises its
rights under the preceding sentence, the holders agree to suspend, immediately
upon their receipt of the notice referred to

 

5



--------------------------------------------------------------------------------

above, their use of the prospectus relating to the registration on such Form S-3
in connection with any sale or offer to sell Registrable Securities and agree
not to disclose to any other Person the fact that the Company has exercised such
rights or any related facts. The Company shall immediately notify the holders
upon the expiration of any period during which it exercised its rights under
this Section 2.01(b).

Section 2.02. Demand Registrations.

(a) Demand by Holders. (i) At any time and from time on or after the date that
is thirty (30) days prior to applicable Release Date, the holders of not less
than a majority-in-interest of any class or classes of the Registrable
Securities may make a total of three (3) written requests to the Company for
registration of all or part of each such class of Registrable Securities held by
those holders, provided that the estimated market value of the Registrable
Securities of all classes to be so registered thereunder is at least $500,000 in
the aggregate; and provided further that any Registration Statement for
Unreleased Registrable Securities may not become effective until after such
Registrable Securities have become Released Registrable Securities. Any such
requested registration shall be referred to as a “Demand Registration.” Each
request for a Demand Registration shall specify the class(es) and aggregate
amount(s) of Registrable Securities to be registered and the intended methods of
distribution thereof.

(ii) Within five (5) business days following receipt of any request for a Demand
Registration, the Company shall deliver written notice of such request to all
other holders of Registrable Securities of the class or classes to be
registered. Thereafter, the Company shall include in such Demand Registration
any additional Registrable Securities of each such class which the holder or
holders thereof have requested in writing be included in such Demand
Registration, provided that all such requests have been received by the Company
within ten (10) business days of the Company’s having sent the applicable notice
to such holder or holders (each such holder, including the Registrable
Securities in such Demand Registration, a “Demanding Holder”). All such requests
shall specify the class and aggregate amount of Registrable Securities to be
registered and the intended method of distribution. The Company may include in
such registration additional securities of the class or classes of the
Registrable Securities to be registered thereunder, including securities to be
sold for the Company’s own account or for the account of Persons who are not
holders of Registrable Securities.

(iii) As promptly as practicable, and, in any event, within sixty (60) days
following receipt of a request for a Demand Registration, the Company shall file
a Registration Statement relating to such Demand Registration and thereafter the
Company shall use its reasonable best efforts to cause such Registration
Statement to be declared effective under the Securities Act.

(b) Limitation on Demand Registrations. In no event shall the Company be
required to effect more than three (3) Demand Registrations. In addition, the
Company shall not be required to file a Registration Statement for a Demand
Registration at any time during the 12-month period following the effective date
of another Registration Statement filed pursuant to this Section 2.02.

 

6



--------------------------------------------------------------------------------

(c) Demand Withdrawal. A holder may withdraw its Registrable Securities from a
Demand Registration at any time. If all holders withdraw, or holders withdraw
Registrable Securities from a Demand Registration in such amounts that the
Registrable Securities of all classes that remain covered by the relevant
Registration Statement have an estimated market value of less than $500,000, the
Company shall cease all efforts to secure registration and such registration
shall be deemed a Demand Registration for purposes of Section 2.02(b) unless the
withdrawal is based on the reasonable determination of the Demanding Holders
that there has been, since the date of such request, a material adverse change
in the business or prospects of the Company or in general market conditions and
the Demanding Holders who requested such registration shall have paid or
reimbursed the Company for all of the reasonable out-of-pocket fees and expenses
incurred by the Company in connection with the withdrawn registration.

(d) Effective Registration. The Company shall be deemed to have effected a
Demand Registration if the applicable Registration Statement is declared
effective by the SEC and remains effective for not less than 180 days (or such
shorter period as will terminate when all Registrable Securities covered by such
Registration Statement have been sold or withdrawn) and the Company has complied
with all of its obligations under this Agreement with respect thereto; provided,
however, that if, after such Registration Statement has been declared effective,
the offering of Registrable Securities pursuant to a Demand Registration is
interfered with by any stop order or injunction of the SEC or any other
governmental agency or court, the Registration Statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) holders of a majority-in-interest of the relevant class or
classes of Registrable Securities thereafter elect to continue the offering;
provide, further, that the Company shall not be obligated to file a second
Registration Statement until a Registration Statement that has been filed is
counted as a Demand Registration or is terminated.

(e) Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration at
any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of financial statements
that are unavailable to the Company for reasons beyond the Company’s control,
the Company may, upon giving prompt written notice of such action to the
holders, delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest possible period of time determined in
good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the prospectus relating to the Demand Registration in connection with any
sale or offer to sell Registrable Securities. The Company shall immediately
notify the holders of the expiration of any period during which it exercised its
rights under this Section 2.02(e).

(f) Underwritten Offering. If the holders of not less than a majority of the
Registrable Securities of any class that is included in any offering pursuant to
a Demand Registration so elect, the offering of all of the Registrable
Securities of that class shall be in the form of an Underwritten Offering and
the right of any holder to include Registrable Securities of that class in the
Demand Registration shall be conditioned upon such holder’s participation in the
Underwritten Offering. The holders of a majority of the class of Registrable
Securities included

 

7



--------------------------------------------------------------------------------

in such Underwritten Offering shall, in consultation with the Company, have the
right to select the managing underwriter or underwriters for the offering,
subject to the right of the Company should it so choose to select one
co-managing underwriter reasonably acceptable to such holders. All holders
proposing to distribute their Registrable Securities through such an
underwriting shall enter into an underwriting agreement in customary form with
the underwriter(s) selected for such underwriting.

(g) Reduction of Offering. If the managing underwriter or underwriters of a
proposed Underwritten Offering of a class of Registrable Securities included in
a Demand Registration, inform the holders of such Registrable Securities and the
Company in writing that, in its or their opinion, the dollar amount or number of
securities of such class requested to be included in such Demand Registration,
including securities of the Company for its own account or for the account of
other Persons who are not holders of Registrable Securities that the Company
desires to sell and any securities as to which registration has been requested
pursuant to written piggy-back registration rights (as described in Section 2.03
below), exceeds the maximum dollar amount or maximum number of securities, as
applicable, that can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the class of
securities offered or the market for the class of securities offered (such
maximum dollar amount or maximum number of securities, as applicable, the
“Maximum Number of Securities”), then the Company shall include in such
registration:

(i) first, Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders, in an amount up to but not exceeding the
Maximum Number of Securities (allocated pro rata among the holders who have
requested participation in the Demand Registration, based, for each such holder,
on the percentage derived by dividing (x) the number of Registrable Securities
of such class which such holder has requested to include in such Demand
Registration by (y) the aggregate number of Registrable Securities of such class
which all such holders have requested to include) (such proportion is referred
to herein as “Pro Rata”) that can be sold without exceeding the Maximum Number
of Securities;

(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), securities that the Company desires to
sell that can be sold without exceeding the Maximum Number of Securities;

(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), securities for the account of
other Persons that the Company is obligated to register pursuant to written
contractual arrangements with such Persons, Pro Rata, and that can be sold
without exceeding the Maximum Number of Securities; and

(iv) fourth, to the extent that the Maximum Number of Securities have not been
reached under the foregoing clauses (i), (ii), and (iii), securities that other
security holders of the Company desire to sell that can be sold without
exceeding the Maximum Number of Securities.

 

8



--------------------------------------------------------------------------------

To the extent that any Registrable Securities requested to be registered are
excluded pursuant to the foregoing provisions, the holders shall have the right
to one additional Demand Registration under this Section 2.02.

(h) Registration Statement Form. Registrations under this Section 2.02 shall be
on such appropriate registration form of the SEC (i) as shall be selected by the
Company and as shall be reasonably acceptable to the holders of a
majority-in-interest of each class of Registrable Securities requesting
participation in the Demand Registration and (ii) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the applicable holders’ requests for such
registration. Notwithstanding the foregoing, if, pursuant to a Demand
Registration, (x) the Company proposes to effect registration by filing a
Registration Statement on Form S-3, (y) such registration is in connection with
an Underwritten Offering and (z) the managing underwriter or underwriters shall
advise the Company in writing that, in its or their opinion, the use of another
form of registration statement (or the inclusion, rather than the incorporation
by reference, of information in the prospectus related to a Registration
Statement on Form S-3) is of material importance to the success of such proposed
offering, then such registration shall be effected on such other form (or such
information shall be so included in such prospectus).

Section 2.03. Incidental Registrations (“Piggy-Back” Registrations).

(a) Participation. (i) If at any time on or after the date that is thirty
(30) days prior to the first Release Date, the Company proposes to file a
Registration Statement with respect to any offering of its securities for its
own account or for the account of any holders of its securities (or by the
Company and by security holders of the Company, including, without limitation,
pursuant to Section 2.02 hereof), other than (A) a registration of securities
relating solely to an offering and sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit plan arrangement,
(B) a registration on Form S-4 or S-8 or any successor form to such forms or
other appropriate form, (C) an exchange offer or offering of securities solely
to the Company’s existing shareholders, (D) an offering of debt that is
convertible into equity securities, (E) a dividend reinvestment plan, or
(F) solely in connection with a merger, consolidation or non-capital raising
bona fide business transaction, then, as soon as practicable (but in no event
less than ten (10) business days prior to the proposed date of filing such
Registration Statement), the Company shall give written notice of such proposed
filing to all holders of Registrable Securities, which notice shall describe the
amount and class of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing underwriter or
underwriters, if any, of the offering, and such notice shall offer the holders
of such Registrable Securities the opportunity to register such number of
Registrable Securities as each such holder may request in writing (an
“Incidental Registration”). Subject to Section 2.03(b), the Company shall
include in such Registration Statement all such Released Registrable Securities
and Registrable Securities that, in the sole discretion of the Company, are
likely to become Released Registrable Securities prior to the effectiveness of
such Registration Statement requested to be included therein within five
(5) business days after the receipt by such holder of any such notice, on the
same terms and conditions as any similar securities of the Company. If at any
time after giving written notice of its intention to register any securities and
prior to the effective date of the Registration Statement filed in connection
with such registration, the Company shall determine for any reason not to

 

9



--------------------------------------------------------------------------------

register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to each holder of Released
Registrable Securities and Registrable Securities that, in the sole discretion
of the Company, are likely to become Released Registrable Securities prior to
the effectiveness of such Registration Statement and, (x) in the case of a
determination not to register, shall be relieved of its. obligation to register
any Released Registrable Securities and Registrable Securities that, in the sole
discretion of the Company, are likely to become Released Registrable Securities
prior to the effectiveness of such Registration Statement in connection with
such registration, and (y) in the case of a determination to delay registering,
shall be permitted to delay registering any Released Registrable Securities and
Registrable Securities that, in the sole discretion of the Company, are likely
to become Released Registrable Securities prior to the effectiveness of such
Registration Statement for the same period as the delay in registering such
other securities.

(ii) If the offering pursuant to an Incidental Registration is to be an
Underwritten Offering, then each holder making a request for its Released
Registrable Securities and Registrable Securities that, in the sole discretion
of the Company, are likely to become Released Registrable Securities prior to
the effectiveness of such Registration Statement to be included therein must,
and the Company shall use its best efforts to make such arrangements with the
underwriters so that each such holder may, participate in such Underwritten
Offering on the same terms and conditions as the Company and other Persons
selling securities in such Underwritten Offering. If the offering pursuant to
such registration is to be on any other basis, then each holder making a request
for an Incidental Registration pursuant to this Section 2.03(a) must participate
in such offering on such basis.

(iii) Each holder of Registrable Securities shall be permitted to withdraw all
or part of such holder’s Registrable Securities from an Incidental Registration
at any time;

(b) Reduction of Incidental Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of securities
included in an Incidental Registration (or in the case of an Incidental
Registration not being underwritten, the Company) informs the holders of
Released Registrable Securities and holders of Registrable Securities that, in
the sole discretion of the Company, are likely to become Released Registrable
Securities prior to the effectiveness of such Registration Statement of any
class sought to be included in such registration in writing that, in its or
their opinion, the dollar amount or number or kind of securities which the
Company and such holders and any other Persons intend to include in such
offering exceeds the Maximum Number of Securities, then the securities of each
class to be included in such registration shall be allocated as follows:

(i) if the registration is undertaken for the Company’s account: (x) first, the
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Securities and (y) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (x),
securities, if any, including the Released Registrable Securities and
Registrable Securities that, in the sole discretion of the Company, are likely
to become Released Registrable Securities prior to the effectiveness of such
Registration Statement, as to which registration has

 

10



--------------------------------------------------------------------------------

been requested pursuant to written contractual incidental registration rights of
security holders (including this Agreement) that can be sold without exceeding
the Maximum Number of Securities, Pro Rata;

(ii) if the registration is a demand registration undertaken by Persons with
demand rights pursuant to a written contractual arrangement other than this
Agreement, (w) first, securities for the account of the demanding Persons that
can be sold without exceeding the Maximum Number of Securities, (x) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (w), securities that the Company desires to sell and that can
be sold without exceeding the Maximum Number of Securities, (y) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (w) and (x), securities (including the Released Registrable
Securities and Registrable Securities that, in the sole discretion of the
Company, are likely to become Released Registrable Securities prior to the
effectiveness of such Registration Statement) as to which registration has been
requested pursuant to a written contractual incidental registration rights of
security holders (including this Agreement) that can be sold without exceeding
the Maximum Number of Securities, Pro Rata, and (z) fourth, to the extent that
the Maximum Number of Securities have not been reached under the foregoing
clauses (w), (x) and (y), securities that other security holders desire to sell
without exceeding the Maximum Number of Securities.

Section 2.04. Registration Procedures.

(a) In connection with the Company’s registration obligations in this Agreement,
the Company will, subject to the limitations set forth herein, use its
reasonable best efforts to effect, and once effective to keep such Registration
Statement effective so as to permit the sale of the applicable Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith
the Company will:

(i) before filing a Registration Statement or prospectus, or any amendments or
supplements thereto and in connection therewith, furnish to the underwriter or
underwriters, if any, and to the holders of the Registrable Securities included
in such registration, and such holders’ legal counsel, copies of all documents
prepared to be filed, which documents will be subject to the review of such
underwriters and such holders and their counsel and, except in the case of a
registration under Section 2.03, will not file any Registration Statement or
prospectus or amendments or supplements thereto to which a majority of such
holders or the underwriter or underwriters, if any, shall reasonably object;

(ii) prepare and file with the SEC such amendments or supplements to the
applicable Registration Statement or prospectus as may be (A) reasonably
requested by any participating holder (to the extent such request relates to
information relating to such holder), (B) necessary to keep such registration
effective for the period of time required by this Agreement or (C) reasonably
requested by the holders of a majority of any class of the participating
Registrable Securities;

 

11



--------------------------------------------------------------------------------

(iii) notify the selling holders of Registrable Securities and the managing
underwriter or underwriters, if any, and (if requested) confirm such advice in
writing, as soon as reasonably practicable after notice thereof is received by
the Company (A) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective and when the applicable prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the SEC or any request by the SEC or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement or prospectus or for additional information, (C) of the issuance by
the SEC or any other governmental agency or court of any stop order suspending
the effectiveness of such Registration Statement or any order preventing or
suspending the use of any preliminary or final prospectus or the initiation or
threat of any proceedings for such purposes and (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for offering or sale in any jurisdiction or the
initiation or threat of any proceeding for such purpose;

(iv) promptly notify each selling holder of Registrable Securities and the
managing underwriter or underwriters, if any, when the Company becomes aware of
the happening of any event as a result of which the applicable Registration
Statement or prospectus (as then in effect) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of the prospectus and any preliminary prospectus, in light
of the circumstances under which they were made) not misleading or, if for any
other reason it shall be necessary to amend or supplement such Registration
Statement or prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC an amendment or supplement to such Registration Statement or
prospectus which will correct such statement or omission or effect such
compliance;

(v) make every reasonable effort to prevent or obtain at the earliest possible
moment the withdrawal of any stop order with respect to the applicable
Registration Statement or other order suspending the use of any preliminary or
final prospectus;

(vi) promptly incorporate in a prospectus supplement or post-effective amendment
to the applicable Registration Statement such information as the managing
underwriter or underwriters, if any, or the holders of a majority of the
Registrable Securities of the class being sold agree should be included therein
relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such prospectus supplement or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such prospectus supplement or
post-effective amendment;

(vii) furnish to each selling holder of Registrable Securities and each managing
underwriter, if any, without charge, as many conformed copies as such holder or
managing underwriter may reasonably request of the applicable Registration
Statement;

 

12



--------------------------------------------------------------------------------

(viii) deliver to each selling holder of Registrable Securities and each
managing underwriter, if any, without charge, as many copies of the applicable
prospectus (including each preliminary prospectus) as such holder or managing
underwriter may reasonably request (its being understood that the Company
consents to the use of the prospectus by each of the selling holders of
Registrable Securities and the underwriter or underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
the prospectus) and such other documents as such selling holder or managing
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by such holder or underwriter;

(ix) on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of each state and other jurisdiction of the United States, as any such
selling holder or underwriter, if any, or their respective counsel reasonably
requests in writing, and do any and all other acts or things reasonably
necessary or advisable to keep such registration or qualification in effect so
as to permit the commencement and continuance of sales and dealings in such
jurisdictions for as long as may be necessary to complete the distribution of
the Registrable Securities covered by the Registration Statement; provided,
however, that the Company will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;

(x) cooperate with the selling holders of Registrable Securities and the
managing underwriter, underwriters or agent, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends;

(xi) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
certificates shall be in a form eligible for deposit with The Depository Trust
Company;

(xii) obtain for delivery to the holders of each class of Registrable Securities
being registered and to the underwriter or underwriters, if any, an opinion or
opinions from counsel for the Company dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement, in customary form, scope and
substance, at a minimum to the effect that the Registration Statement has been
declared effective and that no stop order is in effect, which counsel and
opinions shall be reasonably satisfactory to a majority of the holders of each
such class and underwriter or underwriters, if any, and their respective
counsel;

(xiii) in the case of an Underwritten Offering, obtain for delivery to the
Company and the underwriter or underwriters, if any, with copies to the holders
of Registrable Securities included in such registration, such cold comfort
letter(s) from the Company’s independent registered public accounting firm in
customary form and covering such matters of the type customarily covered by cold
comfort letters as the managing underwriter or underwriters reasonably request;

 

13



--------------------------------------------------------------------------------

(xiv) cooperate with each seller of Registrable Securities and each underwriter
or agent, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

(xv) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable (but not more than 15 months) after the effective
date of the applicable Registration Statement, an earnings statement satisfying
the provisions of Section 11(a) of the Securities Act and the rules and
regulations promulgated thereunder;

(xvi) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xvii) cause all Registrable Securities of a class covered by the applicable
Registration Statement to be listed on each securities exchange on which any of
the Company’s securities of such class are then listed or quoted and on each
inter-dealer quotation system on which any of the Company’s securities of such
class are then quoted;

(xviii) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the holders
of a majority of the Registrable Securities of each class covered by the
applicable Registration Statement, by any managing underwriter or underwriters
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant or other agent retained by such
sellers or any such managing underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Company, and cause
all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement as shall be
necessary to enable them to exercise their due diligence responsibility (subject
to the entry by each party referred to in this clause (xviii) into customary
confidentiality agreements in a form reasonably acceptable to the Company); and

(xix) in the case of an Underwritten Offering, cause senior executive officers
of the Company to participate in customary “road show” presentations that may be
reasonably requested by the managing underwriter in any such Underwritten
Offering and otherwise to facilitate, cooperate with, and participate in each
proposed offering contemplated herein and customary selling efforts related
thereto.

(b) The Company may require each selling holder of Registrable Securities as to
which any registration is being effected to furnish to the Company such
information regarding

 

14



--------------------------------------------------------------------------------

the distribution of such Securities and such other information relating to such
holder and its ownership of the applicable Registrable Securities as the Company
may from time to time reasonably request. Each holder of Registrable Securities
agrees to furnish such information to the Company and to cooperate with the
Company as necessary to enable the Company to comply with the provisions of this
Agreement. The Company shall have the right to exclude any holder that does not
comply with the preceding sentence from the applicable registration.

Section 2.05. Underwritten Offerings.

(a) Underwriting Agreements. If requested by the underwriters for any
Underwritten Offering requested by holders pursuant to Sections 2.01 or 2.02,
the Company and the holders of Registrable Securities to be included therein
shall enter into an underwriting agreement with such underwriters, such
agreement to be reasonably satisfactory in substance and form to the Company,
the holders of a majority-in-interest of each class of the Registrable
Securities to be included in such Underwritten Offering and the underwriters,
and to contain such terms and conditions as are generally prevailing in
agreements of that type, including, without limitation, indemnities no less
favorable to the recipient thereof than those provided in Section 2.09. The
holders of any Registrable Securities to be included in any Underwritten
Offering pursuant to Section 2.03 shall enter into such an underwriting
agreement at the request of the Company. All of the representations and
warranties and the other agreements by and on the part of the Company to and for
the benefit of the underwriters included in any such underwriting agreement
shall also be made to and for the benefit of such holders, and any or all of the
conditions precedent to the obligations of the underwriters under such
underwriting agreement shall be conditions precedent to the obligations of such
holders. No holder shall be required in any such underwriting agreement to make
any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
holder, such holder’s Registrable Securities, such holder’s intended method of
distribution and any other representations required by law.

(b) Price and Underwriting Discounts. In the case of an Underwritten Offering
requested by holders pursuant to Sections 2.01 or 2.02, the price, underwriting
discount and other financial terms of the related underwriting agreement for
each class of Registrable Securities shall be determined by the holders of a
majority of such class of Registrable Securities. In the case of any
Underwritten Offering pursuant to Section 2.03, such price, discount and other
terms shall be determined by the Company, subject to the right of the holders to
withdraw their request to participate in the registration pursuant to
Section 2.03(a)(iii) after being advised of such price, discount and other
terms.

(c) Participation in Underwritten Offerings. No Person may participate in an
Underwritten Offering unless such Person (i) agrees to sell such Person’s
securities on the basis provided in the underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

 

15



--------------------------------------------------------------------------------

Section 2.06. No Inconsistent Agreements; Additional Rights. The Company will
not enter into, and is not currently a party to, any agreement that is
inconsistent with the rights granted to the holders of Registrable Securities by
this Agreement.

Section 2.07. Obligation to Suspend Distribution.

(a) Each holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from the Company of the
happening of any events of the kind described in Sections 2.04(a)(iii)(C),
2.04(a)(iii)(D)(in any applicable state) or 2.04(a)(iv), such holder will
discontinue disposition of its Registrable Securities pursuant to the
Registration Statement, in the case of Section 2.04(a)(iv), until the holder
receives copies of the supplemented or amended prospectus contemplated by
Section 2.04(a)(iv), or in any case until the holder is advised in writing by
the Company that the use of the prospectus may be resumed, and receives copies
of any additional or supplemental filings that are incorporated by reference in
the prospectus and, if so directed by the Company, the holder will deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies then in such holder’s possession, of the prospectus covering such
Registrable Securities that are current at the time of the receipt of such
notice. In the event that the Company shall give any such notice in respect of a
Demand Registration, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended prospectus contemplated by Section 2.04(a)(iv) or is
advised in writing by the Company that the use of the prospectus may be resumed.

(b) In the case of a resale registration on Form S-3 pursuant to Section 2.01,
upon any suspension by the Company, pursuant to a written insider trading
compliance program adopted by the Company’s board of directors, of the ability
of all “insiders” covered by such program to transact in the Company’s
securities because of the existence of material non-public information, each
holder of Registrable Securities included in any registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until the
restriction on the ability of “insiders” to transact in the Company’s securities
is removed.

Section 2.08. Registration Expenses. (a) The Company shall pay all of the
expenses set forth in this paragraph (a) in connection with a registration under
this Agreement of Registrable Securities. Such expenses are (i) all registration
and filing fees, and any other fees and expenses associated with filings
required to be made with the SEC or the FINRA, (ii) all fees and expenses of
compliance with state securities or “Blue Sky” laws, (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses), (iv) all fees and disbursements of counsel for the
Company and of all independent certified public accountants of the Company,
(v) Securities Act liability insurance or similar insurance if the Company so
desires and (vi) all fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange or the quotation of the
Registrable Securities on any inter-dealer quotation system. In addition, in all
cases the Company shall pay its internal expenses (including, without

 

16



--------------------------------------------------------------------------------

limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any audit and the fees and expenses
of any other Persons retained by the Company, including any special experts. In
addition, the Company shall pay all reasonable fees and disbursements not to
exceed $150,000 of one law firm or other counsel selected by the holders of a
majority of the Registrable Securities being registered.

(b) The Company shall not be required to pay any other costs or expenses in the
course of the transactions contemplated hereby, including underwriting discounts
and commissions and transfer taxes attributable to the sale of Registrable
Securities and the fees and expenses of any counsel to any holder of Registrable
Securities other than as provided pursuant to the last sentence of the preceding
paragraph (a), or of counsel to the underwriters.

Section 2.09. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each holder of Registrable
Securities and their respective officers, directors, employees, advisors and
agents and each Person who controls (within the meaning of the Securities Act or
the Exchange Act) such Persons from and against any and all losses, claims,
damages, liabilities (or actions or proceedings in respect thereof, whether or
not such indemnified party is a party thereto) and expenses (including
reasonable costs of investigation and legal expenses), joint or several (each, a
“Loss” and collectively “Losses”), arising out of or based upon (i) any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities were registered under the
Securities Act (including any final, preliminary or summary prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein) or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus or preliminary prospectus,
in light of the circumstances under which they were made) not misleading;
provided, however, that the Company shall not be liable to any indemnified party
in any such case to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in any such Registration Statement in reliance upon and in conformity with
written information furnished to the Company by such holder expressly for use in
the preparation thereof; and provided, further, that the Company will not be
liable to any indemnified party in any case to the extent that any such Loss
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in any final, preliminary or summary
prospectus if such untrue statement or alleged untrue statement or omission or
alleged omission is corrected in an amendment or supplement to such prospectus
which has been made available to the holders and the relevant holder of
Registrable Securities fails to deliver such prospectus as so amended or
supplemented, if such delivery is required under applicable law or the
applicable rules of any securities exchange, prior to or concurrently with the
sales of the Registrable Securities to the Person asserting such loss, claim,
damage, liability or expense. This indemnity shall be in addition to any
liability the Company may otherwise have.

(b) Indemnification by the Holders. Each selling holder of Registrable
Securities agrees (severally and not jointly) to indemnify and hold harmless, to
the full extent permitted by law, the Company, its directors, officers,
employees and agents and each Person

 

17



--------------------------------------------------------------------------------

who controls the Company (within the meaning of the Securities Act and the
Exchange Act) from and against any Losses resulting from any untrue statement of
a material fact or any omission of a material fact required to be stated in the
Registration Statement under which such Registrable Securities were registered
under the Securities Act (including any final, preliminary or summary prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein), or necessary to make the
statements therein (in the case of a prospectus or preliminary prospectus, in
light of the circumstances under which they were made) not misleading, to the
extent, but only to the extent, that such untrue statement or omission had been
contained in any information furnished in writing by such selling holder to the
Company specifically for inclusion in such Registration Statement and was not
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting such loss, claim, damage,
liability or expense. This indemnity shall be in addition to any liability such
holder may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any
indemnified party. In no event shall the liability of any selling holder of
Registrable Securities hereunder be greater in amount than the dollar amount of
the proceeds received by such holder under the sale of the Registrable
Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided, however, that any delay or failure to so notify the indemnifying
party shall relieve the indemnifying party of its obligations hereunder only to
the extent, if at all, that it is actually and materially prejudiced by reason
of such delay or failure) and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to select and employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such Person unless (A) the indemnifying party has agreed in
writing to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim within a reasonable time after having
received notice of such claim from the Person entitled to indemnification
hereunder and to employ counsel reasonably satisfactory to such Person, (C) in
the reasonable judgment of any such Person, based upon advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims or (D) based on advice of counsel, the indemnified party
has reasonably concluded that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party such that the indemnifying party’s
assumption of defense of the indemnified party would be likely to adversely
affect the defense of the indemnified party (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent, but such consent may not be unreasonably withheld;
provided, however, that an indemnifying party shall not be required to consent
to any settlement involving the imposition of equitable remedies or involving
the imposition of any material obligations on such indemnifying party other than
financial obligations for which such indemnified party will be indemnified
hereunder. If the indemnifying party assumes the defense, the indemnifying party
shall have the right to settle such action

 

18



--------------------------------------------------------------------------------

without the consent of the indemnified party; provided, however, that the
indemnifying party shall be required to obtain such consent (which consent shall
not be unreasonably withheld) if the settlement includes any admission of
wrongdoing on the part of the indemnified party or any restriction on the
indemnified party or its officers or directors. No indemnifying party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to each indemnified party of an unconditional release from all liability in
respect to such claim or litigation. The indemnifying party or parties shall
not, in connection with any proceeding or related proceedings, be liable for the
reasonable fees, disbursements and other charges of more than one separate firm
at any one time for all such indemnified party or parties unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) a conflict or potential conflict exists or
may exist (based on advice of counsel to an indemnified party) between such
indemnified party and the other indemnified parties or (z) based on advice of
counsel, an indemnified party has reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties, in each of which cases the
indemnifying party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels.

(d) Contribution. If for any reason the indemnification provided for in the
paragraphs (a) and (b) of this Section 2.09 is unavailable to an indemnified
party or insufficient to hold it harmless as contemplated by paragraphs (a) and
(b) of this Section 2.09, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party on the other. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. Notwithstanding anything in this Section 2.09(d) to the
contrary, no indemnifying party (other than the Company) shall be required
pursuant to this Section 2.09(d) to contribute any amount in excess of the
amount by which the net proceeds received by such indemnifying party from the
sale of Registrable Securities in the offering to which the Losses of the
indemnified parties relate exceeds the amount of any damages which such
indemnifying party has otherwise been required to pay by reason of such untrue
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.09(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. If
indemnification is available under this Section 2.09, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Sections
2.09(a) and 2.09(b) hereof without regard to the relative fault of said
indemnifying parties or indemnified party.

Section 2.10. Rule 144. The Company covenants that it shall use its best efforts
to file any reports required to be filed by it under the Securities Act and the
Exchange Act and shall take such further action as the holders of Registrable
Securities may reasonably request, all

 

19



--------------------------------------------------------------------------------

to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rules may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the Commission.

ARTICLE 3

MISCELLANEOUS

Section 3.01. Term. This Agreement shall terminate upon earlier of (i) the tenth
anniversary of the date of this Agreement or (ii) the date as of which (A) all
of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder) or (B) the holders
are permitted to sell their Registrable Securities under Rule 144(k) under the
Securities Act (or any similar provision then in force permitting the sale of
restricted securities without limitation on the amount of securities sold or the
manner of sale). The provisions of Section 2.09 and Section 2.10 shall survive
any termination.

Section 3.02. Notices. All notices, other communications or documents provided
for or permitted to be given hereunder, shall be made in writing and shall be
given either personally by hand-delivery, by facsimile transmission, by mailing
the same in a sealed envelope, registered first-class mail, postage prepaid,
return receipt requested, or by air courier guaranteeing overnight delivery:

 

(a)   if to the Company to:  

[BVI Newco]

33 Riverside Avenue, 5th Floor

Westport, CT 06880

Attention: Paul K. Kelly, Chief Executive

Officer

Fax: (203)-226-8022

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Bruce S. Mendelsohn, Esq.

Fax: (212) 872-1002

(b)
 

if to a Founder, to the address set forth below such Founder’s name on the
signature page hereto.

Each holder, by written notice given to the Company in accordance with this
Section 3.02, may change the address to which notices, other communications or
documents are to be sent to such holder. All notices, other communications or
documents shall be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) when receipt is acknowledged in writing by
addressee, if by facsimile transmission; (iii) five business days

 

20



--------------------------------------------------------------------------------

after having been deposited in the mail, postage prepaid, if mailed by first
class mail; or (iv) on the first business day with respect to which a reputable
air courier guarantees delivery; provided, however, that notices of a change of
address shall be effective only upon receipt.

Section 3.03. Successors, Assigns and Transferees.

(a) The registration rights of any holder under this Agreement with respect to
any Registrable Securities may be transferred and assigned, provided, however,
that no such assignment shall be binding upon or obligate the Company to any
such assignee unless and until the Company shall have received notice of such
assignment as herein provided and a written agreement of the assignee to be
bound by the provisions of this Agreement. Any transfer or assignment made other
than as provided in the first sentence of this Section 3.03 shall be null and
void.

(b) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

Section 3.04. Governing Law; Service of Process; Consent to Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
WITHIN THAT STATE.

(b) To the fullest extent permitted by applicable law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York and in any New York State
court located in the Borough of Manhattan and not in any other State or Federal
court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
the State of New York for purposes of all legal proceedings arising out of, or
in connection with, this Agreement or the transactions contemplated hereby and
(iii) irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

Section 3.05. Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

Section 3.06. Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
therein.

 

21



--------------------------------------------------------------------------------

Section 3.07. Amendment; Waiver.

(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by the Company and the holders of a majority of Registrable Securities of each
class then outstanding. Each holder of any Registrable Securities at the time or
thereafter outstanding shall be bound by any amendment, modification, waiver or
consent authorized by this Section 3.07(a), whether or not such Registrable
Securities shall have been marked accordingly.

(b) The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

Section 3.08. Counterparts. This Agreement may be executed in any number of
separate counterparts and by the parties hereto in separate counterparts each of
which when so executed shall be deemed to be an original and all of which
together shall constitute one and the same agreement.

Section 3.09. Attorney-In-Fact. The Founders hereby appoint and designate Paul
K. Kelly and James D. Dunning, Jr., as their agent and attorney-in-fact to take
all actions (including any decisions on behalf of the holders) and to deliver
all documents and certificates with respect to this Agreement, including the
making of any modifications or amendments hereto. The actions of either or both
of the agents named in the previous sentence in doing the foregoing are hereby
affirmed, ratified, confirmed and approved in all respects. This power of
attorney shall be revocable on the delivery of written notice of such revocation
to the Company and Paul K. Kelly and James D. Dunning, Jr. or either of them.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Registration Rights Agreement to be duly executed as of the date first written
above.

 

[BVI NEWCO]

BY:

 

 

Name:

 

Title:

 

FOUNDERS

By:

 

 

Name:

  Paul K. Kelly

Title:

 

Address:

 

 

 

 

By:

 

 

Name:

  James D. Dunning, Jr.

Title:

 

Address:

 

 

 

 

By:

 

 

Name:

  Alan G. Hassenfeld

Title:

 

Address:

 

 

 

 

By:

 

 

Name:

  Gregory E. Smith

Title:

 

Address:

 

 

 

 



--------------------------------------------------------------------------------

By:  

 

Name:   Xiao Feng Title:   Chairman & CEO

Address:  

 

 

 

By:  

 

Name:   Cheng Yan Davis Title:  

Address:  

 

 

 

By:  

 

Name:   Soopakij (Chris) Chearavanont Title:  

Address:  

 

 

 

By:  

 

Name:   Ruey Bin Kao Title:  

Address:  

 

 

 